563 F.3d 853 (2009)
LINKLINE COMMUNICATIONS, INC.; Inreach Internet LLC; OM Networks, dba Omsoft Technologies, Inc.; Nitelog, Inc., dba Red Shift Internet Services, Plaintiffs-Appellees,
v.
SBC CALIFORNIA, INC., fka Pacific Bell Telephone Company; Pacific Bell Internet Services; SBC Advanced Solutions, Inc., Defendants-Appellants.
No. 05-56023.
United States Court of Appeals, Ninth Circuit.
April 9, 2009.
Maxwell M. Blecher, Esquire, Gary M. Joye, Esquire, Blecher & Collins, P.C., Los Angeles, CA, David Andrew Simpson, Esquire, Simpson Partners, San Francisco, CA, for Plaintiffs-Appellees.
Craig Stewart, Jones Day, San Francisco, CA, for Defendants-Appellants.
Before: SIDNEY R. THOMAS, KIM McLANE WARDLAW, and RONALD M. GOULD, Circuit Judges.

ORDER
PER CURIAM:
In light of the Supreme Court's opinion in Pacific Bell Telephone Co. v. Linkline Communications, Inc., ___ U.S. ___, 129 S. Ct. 1109, 172 L. Ed. 2d 836 (2009), we vacate our prior opinion in LinkLine Communications, Inc. v. SBC California, Inc., 503 F.3d 876 (9th Cir.2007) and remand to the district court for proceedings consistent with the Supreme Court decision, including but not limited to, its consideration of proposed amendments to the complaint.
The mandate shall issue forthwith.
REMANDED.